                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI

ANTHONY L. MORRIS,

                      Petitioner,               :   Case No. 1:18-cv-101

       - vs -                                       District Judge Susan J. Dlott
                                                    Magistrate Judge Michael R. Merz

Warden,
 Lebanon Correctional Institution
                                                :
                      Respondent.


                                    TRANSFER ORDER


       With the consent of both of them, the Magistrate Judge reference in this case is transferred

from The Honorable Stephanie K. Bowman to The Honorable Michael R. Merz.

April 12, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                1
